DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/19/2022.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with regard to the arguments on page 8 directed towards the previous 112(a) rejections for claims 8-12,
Applicant argues that Figure 2 and the associated description provide examples of the vertical bipole sources, where each include grounding points 10 representing transmitting electrodes and a surface grounding point 11 representing a receiving electrode, and where the arrows representing the direction of current flow.  The Examiner respectfully disagrees and notes that this statement demonstrates why these configurations are not reasonably explained.  If the current is flowing in the direction shown, then it unclear how grounding points 10 could representing transmitting electrodes as the current is flowing towards these electrodes, now away from them. Meaning, if the current is flowing towards electrodes 10, they are not transmitting a current.  Similarly, if the current is flowing away from a receiving electrode 11, then it is not reasonably receiving a current, and is instead transmitting a current.  Furthermore, if the current flowed in the direction of the arrows, then it would not reasonably create a vertical current flow that is similar to the physical type of vertical current device of Figure 1 that applicant is replicating using a virtual version.  For example:

    PNG
    media_image1.png
    344
    631
    media_image1.png
    Greyscale

If the current flows the arrow direction, it will enter the ground in a similar fashion as shown above.  Because nothing is constraining it or forcing it into a specific direction, it will not reasonably be a vertical current.  Applicant does not reasonably explain how these configurations will provide a virtual vertical dipole configuration, and as best understood, the configurations shown will not provide such a configuration as explained above.  As such, the Examiner respectfully disagrees.
Claim Objections
Claims 20 and 23 are objected to because of the following informalities:  
As to Claims 20 and 23,
The phrase “the vertical virtual bipole source” on line 4 lacks clear antecedent basis. Applicant initially recites “a virtual vertical bipole source,” but then recites “the vertical virtual bipole source” reversing the terms “virtual” and “vertical.”  However applicant chooses to recite this feature, it is suggested to be consistent with that selection.  It is suggested to change the above phrase to “the virtual vertical bipole source.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-6, 8-19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “a vertical electric bipole source having electrodes located at a surface location in a ground electrode configuration, the vertical electric bipole source including a plurality of transmitting electrodes and a receiving electrode” on lines 2-4 lacks proper written description.  Applicant is now claiming that the vertical electric bipole source is in a ground electrode configuration including a plurality of transmitting electrodes and a receiving electrode, and is therefore reasonably now claiming a configuration that is intended to be one such as those shown in Figure 2.  However, the configurations in Figure 2 do not reasonably disclose a vertical electrode bipole source because such a configuration would not reasonably work to generate a vertical bipole in a similar manner as the physical version disclosed in Figure 1.  Applicant, for example, as explained that the current flows in the direction of the arrows as is now argued on page 8 of the instant amendment.  However, if the current flows in the direction of the arrows, then the current would branch off into different directions and would not reasonably create a vertical bipole similar to that of Figure 2.  To further explain:

    PNG
    media_image1.png
    344
    631
    media_image1.png
    Greyscale

If the current flows the arrow direction, it will enter the ground in a similar fashion as shown above.  Because nothing is constraining it or forcing it into a specific direction, it will not reasonably be a vertical current.  Applicant does not reasonably explain how these configurations will provide a virtual vertical dipole configuration, and as best understood, the configurations shown will not provide such a configuration as explained above. 
Applicant does not reasonably explain or demonstrate how the different configurations shown in Figure 2 would allow for a virtual or ground electrode configuration to would create a vertical bipole. As such, this phrase lacks proper written description.
As to Claim 4,
The phrase “the vertical electric bipole source is arranged in a borehole” on lines 1-2 introduces new matter.  Applicant has amended Claim 1 to require that the vertical electric bipole source is “located at a surface location in a ground electrode configuration” as required on lines 2-3.  Applicant’s virtual vertical bipole source cannot both be at a surface location and arranged in a borehole as these are mutually exclusive. Furthermore, applicant does not disclose a vertical electric bipole source that has components both on the surface and in a borehole.  While the non-virtual vertical bipole source depicted in Figure 1 may have such components, this source does is not disclosed to include a plurality of transmitting electrodes and a receiving electrode as is now required in Claim 1.  While the virtual vertical bipole source may, in its entirety, be located on a surface and in a borehole, the virtual version that applicant is now relying upon is only placed on the surface, as best understood.  For example, paragraph [0035] explains that the virtual vertical bipole source 12 is located on the ground.  The original disclosure does not include one embodiment that includes the combination of the features of Claims 1 and 4, and as such, this phrase introduces new matter.
As to Claim 5,
The phrase “the vertical electric bipole source includes a surface electrode grounding point and a casing electrode grounded at a well casing” on lines 1-2 introduces new matter.  Applicant has amended Claim 1 to require that the vertical electric bipole source is “located at a surface location in a ground electrode configuration” as required on lines 2-3.  Applicant’s virtual vertical bipole source is not disclosed to include a surface electrode grounding point and a casing electrode grounded at a well casing.  As best understood, applicant is referring to the embodiment of Figure 1 that requires an actual vertical electric bipole, but this embodiment does not include the new limitations of Claim 1, such as the plurality of transmitting electrodes.  Claim 1 is limited to the virtual vertical bipole source, and this source is not disclosed to have any component at a casing electrode grounded at a well casing.  As such, this phrase introduces new matter.
As to Claim 6,
The phrase “the vertical electric bipole source includes a surface electrode grounding point and a borehole electrode grounded inside the borehole” on lines 1-2 introduces new matter.  Applicant has amended Claim 1 to require that the vertical electric bipole source is “located at a surface location in a ground electrode configuration” as required on lines 2-3.  Applicant’s virtual vertical bipole source is not disclosed to include a surface electrode grounding point and a borehole electrode grounded inside the borehole.  As best understood, applicant is referring to the embodiment of Figure 1 that requires an actual vertical electric bipole, but this embodiment does not include the new limitations of Claim 1, such as the plurality of transmitting electrodes.  Claim 1 is limited to the virtual vertical bipole source, and this source is not disclosed to have any component at a casing electrode grounded at a well casing.  As such, this phrase introduces new matter.
As to Claim 8,
The phrase “the virtual vertical bipole source is formed by ground cross electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the cross electrode example does not reasonably disclose how the cross is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed cross.  Applicant does not disclose if the cross is a single transmitter electrode (11) and four receiver electrodes (10) arranged to form the cross, or if the transmitter electrode itself is formed into a cross and the receiver electrode is then spaced from the transmitter electrode.  As such, this claim feature lacks proper written description.
As to Claim 9,
The phrase “the virtual vertical bipole source is formed by ground star electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the star electrode example does not reasonably disclose how the star is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed star.  Applicant does not disclose if the cross is a single transmitter electrode (11) and eight receiver electrodes (10) arranged to form the star, or if the transmitter electrode itself is formed into a star and the receiver electrode is then spaced from the transmitter electrode.  As such, this claim feature lacks proper written description.
As to Claim 10,
The phrase “the virtual vertical bipole source is formed by ground circle electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the circle electrode example does not reasonably disclose how the circle is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed circle.  Applicant does not disclose if the circle is a single transmitter electrode (11) formed in the shape of a circle with a single receiver electrode (10)  nearby, or if the dotted pattern shown represent a plurality of receiver electrodes arranged to form the circle.  As such, this claim feature lacks proper written description.
As to Claim 11,
The phrase “the virtual vertical bipole source is formed by ground square electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the square electrode example does not reasonably disclose how the square is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed square.  Applicant does not disclose if the square is a single transmitter electrode (11) formed in the shape of a square with a single receiver electrode (10)  nearby, or if the dotted pattern shown represent a plurality of receiver electrodes arranged to form the square.  As such, this claim feature lacks proper written description.
As to Claim 12,
The phrase “the virtual vertical bipole source is formed by ground polygon electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the square electrode example does not reasonably disclose how the polygon is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed polygon.  Applicant does not disclose if the polygon is a single transmitter electrode (11) formed in the shape of a polygon with a single receiver electrode (10)  nearby, or if the dotted pattern shown represent a plurality of receiver electrodes arranged to form the polygon.  As such, this claim feature lacks proper written description.
As to Claims 20 and 23,
The phrase “the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles” on lines 3-5 of Claim 20 and lines 2-4 of Claim 23 lacks proper written description.
Applicant is now claiming that the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles, and as such this phrase is intended a configuration such as those shown in Figure 2.  However, the configurations in Figure 2 do not reasonably disclose a virtual vertical electrode bipole source because such a configuration would not reasonably work to generate a vertical bipole in a similar manner as the physical version disclosed in Figure 1.  Applicant, for example, as explained that the current flows in the direction of the arrows as is now argued on page 8 of the instant amendment.  However, if the current flows in the direction of the arrows, then the current would branch off into different directions and would not reasonably create a vertical bipole similar to that of Figure 2.  To further explain:

    PNG
    media_image1.png
    344
    631
    media_image1.png
    Greyscale

If the current flows the arrow direction, it will enter the ground in a similar fashion as shown above.  Because nothing is constraining it or forcing it into a specific direction, it will not reasonably be a vertical current.  Applicant does not reasonably explain how these configurations will provide a virtual vertical dipole configuration, and as best understood, the configurations shown will not provide such a configuration as explained above. 
Applicant does not reasonably explain or demonstrate how the different configurations shown in Figure 2 would allow for a virtual or ground electrode configuration to would create a vertical bipole. As such, this phrase lacks proper written description.
As to Claims 2-6, 8-19, 21, and 22,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 14,
The phrase “the reservoir target” on line 1 is indefinite because such a target was not previously recited.  There is a different between a target reservoir and reservoir target.  It is suggested to recite “the target reservoir.” 
As to Claim 22,
The phrase “the time-domain B-field data is generated from a vertical current flow from a vertical electric bipole source” on lines 1-2 is indefinite.  Claim 20 already recites a vertical current flow from a vertical electric bipole source, and the difference and relationship between this flow and bipole source and the ones already recited in Claim 20 is unclear.  As best understood, they are referring to the same flow and same source, but are being distinctly recited.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 22,
The phrase “the time-domain B-field data is generated from a vertical current flow from a vertical electric bipole source” on lines 1-2 fails to further limit Claim 20 because Claim 20 already recites a substantially similar phrase on lines 3-4.  As such, Claim 22 does not introduce a further limitation. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 6, 13-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of RYKHLINSKII(RU 2279106 C1).
Note: the cited paragraphs for the above RU 2279106 C1 reference come from the provided machine translation.
As to Claim 1,
Bouchedda discloses A method of subsurface reservoir monitoring, comprising: at a vertical electric bipole source: generating current flow penetrating a target reservoir and a corresponding time- domain magnetic B-field response to fluids in a rock formation using the vertical electric bipole source (Page 5529, Right Column, MMR Method / note the application of the two or more electrode sources, and note because current will flow from one electrode to another in a similar manner as applicant discloses in Figure 2, the electrodes can reasonably be considered a vertical electric bipole source); at least one magnetic field receiver in range of the reservoir acquiring time-domain B-field data generated in the rock formation by the vertical electric bipole source by using the at least one magnetic field receiver of time- domain magnetic B-field data located on the surface location or in a borehole (Page 5529, Right Column, MMR Method / note the magnetic field is measured at the surface or in a borehole) ; determining volume images of EM parameters of the rock formation using a 3D EM inversion technique applied to the acquired time-domain B-field data; monitoring a change of volume images of the EM parameters of the rock formation determined from the acquired time-domain B-field data (Page 5529, Right Column, MMR Method / note the 3-D finite volume), (Pages 5529-5530, MMR time-lapse inversion), (Page 5532, Time-Lapse Inversion Results, Conclusions); and correlating the change of the volume images of the EM parameters with known geological formation (Figures 6,7,8), (Page 5532, Time-Lapse Inversion Results, Conclusions / note the real resistivity model is the known formation and the time-lapse inversion images are the volume images, and note how they are being compared).
Bouchedda does not explicitly disclose the vertical electric bipole source having electrodes located at a surface location in a ground electrode configuration, the vertical electric bipole source including a plurality of transmitting electrodes and a receiving electrode.
RYKHLINSKIIdiscloses the vertical electric bipole source having electrodes (B1,B2,A1,A2) located at a surface location in a ground electrode configuration (Figure 3), (Paragraph [0126]), the vertical electric bipole source including a plurality of transmitting electrodes (B1,B2) and a receiving electrode (A1 or A2 or M1), (Paragraph [0054])..
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the vertical electric bipole source having electrodes located at a surface location in a ground electrode configuration, the vertical electric bipole source including a plurality of transmitting electrodes and a receiving electrode as taught by RYKHLINSKIIin order to advantageously ensure that a sufficient amount of current is directed towards the formation of interest so as to ensure proper detection of this formation, and in order to advantageously solve the problem of detection, delineation of oil and gas deposits by providing the ability of separating the parameters of electrical conductivity and induced polarization, as well as the ability of determining the time constant of the decay of the potential difference of the induced polarization - an important third parameter along with the first two (Paragraph [0014]).
As to Claim 2,
Bouchedda discloses the time-domain B-field data is acquired from at least one mutually orthogonal component of a time domain magnetic field, Bx(t), By(t), Bz(t), generated in the rock formation by the vertical electric bipole source (Page 5529, Right Column, MMR Method / note the application of the two or more electrode sources and the measurement of the magnetic field which must include at least one of the Bx, By, and Bz components).
As to Claim 4,
Bouchedda in view of RYKHLINSKIIdiscloses the vertical electric bipole source is arranged in a borehole (Page 5529, Right Column, MMR Method / note that while Bouchedda does disclose this feature, the Examiner is interpreting the prior art combination in that same manner as applicant, in that having the vertical electric bipole source must include the above feature).
As to Claim 6,
Bouchedda discloses the vertical electric bipole source includes a surface electrode grounding point and a borehole electrode grounded inside the borehole (Page 5529, Right Column, MMR Method / note that the recitation reasonably includes the use of electrodes at either or both the surface and borehole, and note that while Bouchedda does disclose this feature, the Examiner is interpreting the prior art combination in that same manner as applicant, in that having the vertical electric bipole source must include the above feature).
As to Claim 13,
Bouchedda discloses each of the at least one magnetic field receiver includes a plurality of sensors arranged in an array in an operational proximity from the target reservoir (Page 5529, Right Column, MMR Method / note that plural receiver positions and that the sensors at these positions can collectively be called a receiver).
As to Claim 14,
Bouchedda discloses the reservoir target is formed by hydrocarbon bearing rocks (Page 5529, Right Column, MMR Method / note hydrogeological).
As to Claim 15,
Bouchedda discloses the target reservoir is formed by geothermal resources bearing formations  (Page 5529, Right Column, MMR Method / note the manner in which the reservoir is formed does not distinguish over the prior art as claim 15 is a method of using and detecting a reservoir, and how the reservoir formed is not part of the method).
As to Claim 16,
Bouchedda discloses the target reservoir is a carbon dioxide (CO2) capture and storage reservoir (Page 5529, Right Column, MMR Method).
As to Claim 17,
Bouchedda discloses the 3D EM inversion technique is based on a regularized 3D focusing nonlinear inversion of the time-domain magnetic B-field data (Page 5529-5530, MMR Method).
As to Claim 18,
Bouchedda discloses the at least one magnetic field receiver is arranged at the surface location over the target reservoir (Page 5529-5530, MMR Method).
As to Claim 19,
Bouchedda discloses the at least one magnetic field receiver is arranged in the borehole intersecting the target reservoir in the rock formation (Page 5529-5530, MMR Method).
As to Claim 20,
Bouchedda discloses A method of subsurface reservoir monitoring, comprising: receiving time-domain B-field data from at least one mutually orthogonal component of a time domain magnetic field (Page 5529, Right Column, MMR Method); determining volume images of EM parameters of a rock formation using a 3D EM inversion technique applied to the time-domain B-Field data (Page 5529, Right Column, MMR Method / note the 3-D finite volume); monitoring a change of the EM parameters  (Page 5529, Right Column, MMR Method / note the 3-D finite volume), (Pages 5529-5530, MMR time-lapse inversion), (Page 5532, Time-Lapse Inversion Results, Conclusions); and correlating the change with a known geological formation (Figures 6,7,8), (Page 5532, Time-Lapse Inversion Results, Conclusions / note the real resistivity model is the known formation and the time-lapse inversion images are the volume images, and note how they are being compared).
Bouchedda does not disclose the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles.
RYKHLINSKIIdiscloses the electromagnetic field data is based on a vertical current flow from a virtual vertical bipole source (collectively (B1,B2,A1,A2)), the vertical virtual bipole source including a plurality of bipoles (Figure 3), (Paragraphs [0054], [0126]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles given the above disclosure and teaching of RYKHLINSKIIin order to advantageously ensure that a sufficient amount of current is directed towards the formation of interest so as to ensure proper detection of this formation, and in order to advantageously solve the problem of detection, delineation of oil and gas deposits by providing the ability of separating the parameters of electrical conductivity and induced polarization, as well as the ability of determining the time constant of the decay of the potential difference of the induced polarization - an important third parameter along with the first two (Paragraph [0014]).
As to Claim 22,
Bouchedda in view of RYKHLINSKIIdiscloses the time-domain B-field data is generated from a vertical current flow from a vertical electric bipole source (Page 5529, Right Column, MMR Method).
As to Claim 23,
Bouchedda discloses A method of subsurface reservoir monitoring, comprising: acquiring time-domain magnetic B-field data for a rock formation (Page 5529, Right Column, MMR Method); using the time-domain magnetic B-field data, generating volume images of EM parameters of the rock formation (Page 5529, Right Column, MMR Method / note the 3-D finite volume); and correlating changes in the volume images with known geologic formations (Figures 6,7,8), (Page 5532, Time-Lapse Inversion Results, Conclusions / note the real resistivity model is the known formation and the time-lapse inversion images are the volume images, and note how they are being compared).
Bouchedda does not disclose the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles.
RYKHLINSKIIdiscloses the electromagnetic field data is based on a vertical current flow from a virtual vertical bipole source (collectively (B1,B2,A1,A2)), the vertical virtual bipole source including a plurality of bipoles (Figure 3), (Paragraphs [0054], [0126]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the time-domain B-field data is based on a vertical current flow from a virtual vertical bipole source, the vertical virtual bipole source including a plurality of bipoles given the above disclosure and teaching of RYKHLINSKIIin order to advantageously ensure that a sufficient amount of current is directed towards the formation of interest so as to ensure proper detection of this formation, and in order to advantageously solve the problem of detection, delineation of oil and gas deposits by providing the ability of separating the parameters of electrical conductivity and induced polarization, as well as the ability of determining the time constant of the decay of the potential difference of the induced polarization - an important third parameter along with the first two (Paragraph [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of RYKHLINSKII(RU 2279106 C1) as applied to Claim 2 above and in further view of Lemay (US 2020/0018803 A).
As to Claim 3,
Bouchedda in view of RYKHLINSKIIdoes not disclose the receiver is a SQUID receiver. 
Lemay discloses the receiver is a SQUID receiver (150) used for geological sensing (Paragraphs [0044],[0045]), (Figure 2), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the receiver is a SQUID receiver as taught by Lemay in order to advantageously use a sensor configuration that has high sensitivity and an extended dynamic range (Paragraphs [0040],[0041]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of RYKHLINSKII(RU 2279106 C1) as applied to Claim 2 and in further view of Marsala et al. (Marsala) (US 2016/0291194).
As to Claim 5,
Bouchedda discloses the vertical electric bipole source includes a surface electrode grounding point and an electrode grounded in a borehole (Page 5529, Right Column, MMR Method).
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical electric bipole source includes a surface electrode grounding point and a casing electrode grounded at a well casing.
Marsala discloses the vertical electric bipole source includes a surface electrode grounding point or a casing electrode grounded at a well casing (Paragraph [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical electric bipole source includes a surface electrode grounding point and a casing electrode grounded at a well casing as taught by Marsala in order to advantageously distribute the electrodes at multiple positions, allowing for the more information to be obtained from subsurface formations that allows the detection and determination of the formations to be refined so as to better allow for the specifics of the formations, such as their location, to be identified. 
(Note that while the prior art combination does disclose this feature, the Examiner is interpreting the prior art combination in that same manner as applicant, in that having the vertical electric bipole source must include the above feature).
Claims 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of RYKHLINSKII(RU 2279106 C1) as applied to Claim 1 and in further view of view of Srnka (US RE40,321).
As to Claim 8,
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical bipole source is formed by ground cross electrode configuration, a ground star electrode configuration, a ground circle electrode configuration, or a ground square electrode configuration.
Srnka discloses the vertical bipole source is formed by ground cross electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a cross), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical bipole source is formed by ground cross electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
As to Claim 9,
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical bipole source is formed by ground star electrode configuration.
Srnka discloses the vertical bipole source is formed by ground star electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a star), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical bipole source is formed by ground star electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
As to Claim 10,
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical bipole source is formed by ground circle electrode configuration.
Srnka discloses the vertical bipole source is formed by ground circle electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a circle), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical bipole source is formed by ground circle electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
As to Claim 11,
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical bipole source is formed by ground square electrode configuration.
Srnka discloses the vertical bipole source is formed by ground circle electrode configuration (Figure 6 / note the electrodes can be connected by a square, (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical bipole source is formed by ground square electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21), and in order to advantageously provide additional electrodes allowing for more information to be gathered and a stronger detectable field to be generated.
As to Claim 12,
Bouchedda in view of RYKHLINSKIIdoes not disclose the vertical bipole source is formed by ground polygon electrode configuration.
Srnka discloses the vertical bipole source is formed by ground polygon electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a circle), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto include the vertical bipole source is formed by ground polygon electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of RYKHLINSKII(RU 2279106 C1) as applied to Claim 20 and in further view of Haber et al. (Haber) (US 2014/0149037).
As to Claim 21,
Bouchedda in view of RYKHLINSKIIdoes not disclose the time-domain B-field data is received using at least one SQUID receiver of time-domain magnetic B-field data.
Haber discloses the time-domain B-field data is received using at least one SQUID receiver of time-domain magnetic B-field data (Paragraphs [0064],[0113]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda in view of RYKHLINSKIIto use a SQUID as the receiver to therefore include the time-domain B-field data is received using at least one SQUID receiver of time-domain magnetic B-field data as taught by Haber in order to advantageously use a sensor that has a high resolution and high sensitivity (Paragraph [0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858